


110 HR 5398 IH: To suspend temporarily the duty on certain mixtures

U.S. House of Representatives
2008-02-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5398
		IN THE HOUSE OF REPRESENTATIVES
		
			February 12, 2008
			Mr. Hulshof
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To suspend temporarily the duty on certain mixtures
		  containing
		  [3-[(6-chloro-3-pri­dinyl)methyl]-2-thiazoli­dinyl­idene]cy­ana­mide.
	
	
		1.Mixtures containing
			 [3-[(6-chloro-3-pri­dinyl)methyl]-2-thiazoli­dinyl­idene]cy­ana­mide
			(a)In
			 generalSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended—
				(1)by
			 striking heading 9902.10.35; and
				(2)by
			 inserting in numerical sequence the following new heading:
					
						
							
								
									9902.01.00Mixtures of
						[3-[(6-chloro-3-pri­dinyl)methyl]-2-thiazoli­dinyl­idene]cy­ana­mide
						(thiacloprid) (CAS No. 111988–49–9) and application adjuvants (provided for in
						heading 3808.91.25)FreeNo changeNo changeOn or before 12/31/2011
									
								
							
						.
				(b)Effective
			 dateThe amendments made by subsection (a) apply to articles
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
